BARFIELD, Judge,
dissents.
I dissent to the granting of the motion for certification, not to the certification itself. It is unnecessary that this court re-certify an issue presently pending before the supreme court. Our opinion cites and follows the case presently pending before the Florida Supreme Court. This is a sufficient basis for invoking the jurisdiction of the supreme court. Jollie v. State, 405 So.2d 418 (Fla.1981). It is an unnecessary burden on counsel and the judges of this court to constantly review and address this kind of redundancy.